of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date uil number info release date conex-150088-08 the honorable jeff miller member u s house of representatives bayou blvd suite pensacola fl attention ------------------ dear congressman miller this letter is in response to your inquiry dated date on behalf of your constituent ---------------------------- ---------------- an air force surgeon asked why the law limits the amount of combat_zone pay officers can exclude from gross_income i hope this information is helpful in responding to ---------------- gross_income is all income from whatever source including compensation earned while serving in the military sec_61 of the internal_revenue_code the code however enlisted members of the united_states armed_forces can exclude compensation_for active_service in a combat_zone from gross_income a commissioned_officer in the united_states armed_forces can exclude from gross_income his or her compensation up to the maximum_enlisted_amount received for active_service in a combat_zone sec_112 of the code the term maximum_enlisted_amount refers to the sum of the highest monthly rate of basic_pay payable to an enlisted member at the highest pay grade and the amount of special pay for hostile fire or imminent danger that the officer receives in a month sec_112 of the code the maximum_enlisted_amount does not include additional special pay asp and incentive special pay isp the only type of special pay included in maximum_enlisted_amount is hostile fire and imminent danger special pay additionally no type of bonus is eligible for inclusion in maximum_enlisted_amount and therefore bonuses are not eligible for exclusion_from_gross_income the tax benefits for servicemen in bosnia and herzegovina act of pub_l_no 110_stat_827 established the limits on the amount of combat_pay officers can exclude from gross_income prior to this law officers could exclude only dollar_figure per month from gross_income the change -----------------requested would require legislative action conex-150088-08 i hope this information is helpful if we can assist you further please contact me or ------ --------------------at ----- -------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt and government entities
